Citation Nr: 1112217	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-18 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 23, 2006, for the award of service connection and a 100 percent disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Reno, Nevada.  The Board notes that the development of this appeal, combined with the Veteran's personal hearing testimony, have implicated the issues of entitlement to an earlier effective date for both the award of service connection and the award of the 100 percent rating assigned.  As such, the Board has characterized the issue on appeal to reflect the current status of his claim.

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in January 2011, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  Additionally, the file contains a number of copies of documents dated from the 1950s and it is unclear whether they were all submitted with the aforementioned waiver.  However, these documents are exact replicates of documents that have been long-associated with the claims files so neither a waiver nor initial review by the RO is necessary as to these records.

The issues of entitlement to an earlier effective date for the increased rating for the Veteran's psychiatric disability, entitlement to an increased rating for the psychiatric disability, entitlement to an increased rating for tinnitus, and entitlement to service connection for a knee disorder, a heart disorder, and a skin disorder to include scars and shrapnel wounds, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Additionally, the Board notes that there has been an issue involving stale checks, and is unable to fully discern whether the Veteran ever received the funds from these checks.  This issue is also referred to the RO for clarification.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2009).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection bilateral hearing loss was received by VA on March 23, 2006.  Service connection subsequently was granted, effective March 23, 2006. 

2.  The claims file contains no informal claims, formal claims, or any written intent to file claims for entitlement to service connection for bilateral hearing loss prior to March 23, 2006.

3.  It is not factually ascertainable that an increase in disability occurred one year prior to March 23, 2006, and there was no formal or informal claim for service connection for this condition prior to March 23, 2006, the currently assigned effective date.


CONCLUSION OF LAW

The criteria for an effective date prior to March 23, 2006, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veteran's allegation of CUE will first be addressed.  In his January 2009 Notice of Disagreement and at the January 2011 personal hearing, the Veteran has alleged that a "clear and unmistakable error" has occurred with RO's denial of an earlier effective date for his bilateral hearing loss.  
First, the Veteran has not alleged clear and unmistakable error (CUE) with the required degree of specificity to constitute a valid claim.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Additionally, governing regulations provide that CUE is applicable only to previous determinations which are final and binding.  See 38 C.F.R. §§ 3.104(a), 3.105.  The Veteran's allegation of CUE in this case is inapplicable because the January 2007 rating decision awarding him service connection for bilateral hearing loss and assigning an evaluation and effective date has been appealed and is not final (as required for the viability of this appeal under Rudd v. Nicholson, 20 Vet. App. 296 (2006)).  Additionally, the subsequent October 2008 rating decision denying the Veteran an earlier effective date has been additionally appealed.  There is no prior, final rating decision adjudicating the Veteran's hearing loss available with which to plead CUE.  As CUE is inapplicable to this appeal, any further discussion of the issue is not necessary.   

Turning to the merits of this appeal, the Veteran seeks an effective date earlier than the currently-assigned March 23, 2006, for service connection for bilateral hearing loss.  The Veteran contends that this benefit should be made effective from 1946, the year of his discharge.  The Veteran contends both that he filed a claim for bilateral hearing loss in 1946, and also that he was prevented from filing subsequent claims for the benefit for over four decades due to severe mental incapacity.  Essentially, the Veteran contends that from approximately 1958 to 2001 he was unaware of who he was, where he was, or what he did due to an extreme psychiatric illness.   

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.

In the instant case, the Veteran was discharged from active duty service in May 1946.  That month, the Veteran initiated communication with VA and filed claims for entitlement to service connection for a stomach condition, a skin condition, and a psychiatric condition.  No claim was received for entitlement to service connection for hearing loss or any ear condition that could possibly be construed as a claim for hearing loss.  In the next communications received from the Veteran, ranging in date from 1947 to 1959, a variety of other matters, including changes to address, vocational rehabilitation benefits, and issues involving a special apportionment, were addressed, but there was no mention of hearing loss or ear problems.  

The Veteran's next communication with VA occurred in 2001 when he presented at the RO in Los Angeles with 86 stale checks dating back to 1993.  The Veteran attempted to negotiate these checks but was presented with a number of administrative hurdles given the age of the checks and the number of them, and the peculiar circumstances surrounding the 43-year gap in his communication with VA.  Ultimately, the Veteran's identity and entitlement to the checks was verified.  In the meantime, a number of communications spanning from 2001 to 2002 were exchanged, all pertaining to the stale check issue.

The next communication received from the Veteran is his March 23, 2006 letter describing his impaired hearing and the in-service incurrence of the condition.  The Board has carefully reviewed the record for any possible document that could be construed as a claim of entitlement to service connection for hearing loss prior to this date, but finds no such document available.  

After receiving the Veteran's March 23, 2006 claim, the RO first deferred adjudication of the claim in a December 2006 rating decision, and then granted service connection in a January 2007 decision.  In that decision, a 100 percent evaluation was assigned, effective from March 23, 2006.  

The record contains no other communication prior to the March 23, 2006 letter which could be interpreted as a formal or informal claim to support the award of an earlier effective date for service connection for bilateral hearing loss.  Because it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for bilateral hearing loss that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the March 23, 2006, date selected by the RO is the earliest possible effective date here.  The reason for this is that, if the entitlement arose prior to March 23, 2006, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after March 23, 2006 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  There is simply no legal entitlement to an earlier effective date for the award of service connection for bilateral hearing loss.  

The Board acknowledges the Veteran's essential arguments that his service connection benefits should be effective from 1946 due to his mental illness in the interests of fairness and equity and to accord justice.  The Board has carefully considered these arguments and is not unsympathetic to the Veteran's situation or his illness.  However, unfortunately, neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. § 503(a) to provide equitable relief at his discretion).  The appellant is hereby advised that he is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C. § 503.  See 38 C.F.R. § 2.7 (2010); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Zimmick v. West, 11 Vet. App. 45, 50-51 (1998); Moffit, 10 Vet. App. at 225 (citing, inter alia, Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992) (holding that section 503(a) authorizes the Secretary of VA to grant relief that is equitable in nature as distinct from the Secretary of VA's authority, exercised through Board, to determine entitlement to benefits under law)); Erspamer v. Brown, 9 Vet. App. 507, 512 (1996) (holding that, because authority to grant equitable relief under section 503 is discretionary with Secretary, that authority does not provide an appropriate ground for the Court [or, by extension, the Board] to use as basis for a remand to a subordinate forum for its consideration.)  The Board has further contemplated the applicability of the doctrine of equitable tolling in this matter.  However, the doctrine here is misplaced as this is not a case in which the Veteran failed to meet a deadline within the appellate process; rather, he failed to file a claim at all.  

Finally, turning to the award of the 100 percent disability rating for hearing loss earlier than March 23, 2006, the general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2010); VAOPGCPREC 12-98.  

Therefore, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); and (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased evaluation, VA must make two essential determinations: when a claim for an increased rating was received; and when a factually ascertainable increase in disability occurred so as to warrant entitlement to an increased evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2).

Based on the procedural history detailed above, the Board concludes that March 23, 2006, and no earlier, is the most appropriate date for the award of the 100 percent rating for the Veteran's service-connected bilateral hearing loss.  

As such, the only remaining question is whether it is factually ascertainable that an increase in disability occurred within a year prior to the date of the receipt of the claim, that is, within a year prior to March 23, 2006, or from March 23, 2005.  If there is no ascertainable increase in disability within a year prior to the date of the receipt of the claim, the effective date will be the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2).

Here, there is no evidence of record sufficient for rating the Veteran's hearing loss dated from within one year of his March 23, 2006 claim.  A VA treatment record from February 2006 indicates the Veteran was suffering from hearing loss and was referred to the audiology clinic.  This is the only mention of the Veteran's hearing loss in the relevant records.  Nor is there evidence of record received prior to March 23, 2006 that could serve as an informal claim for an increased rating for the Veteran's hearing loss.  38 C.F.R. §§ 3.155, 3.157.

Accordingly, the Board finds that there is no basis upon which to grant the Veteran's claim for an earlier effective date for the award of service connection and a 100 percent disability rating for bilateral hearing loss.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2008, January 2009, and January 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  As such, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service and post service treatment records have been obtained and he testified during a hearing before the undersigned in January 2011.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An effective date earlier than March 23, 2006 for the grant of service connection and a 100 percent rating for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


